DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3,5-19 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: wherein the image sensor comprises at least two consecutive pixels from the set of pixels, for which first elements are put side by side, and wherein the image sensor comprises a gap between second elements of the at least two consecutive pixels, and wherein each second element has a height that depends on which color is transmitted by the second element and dispersion properties of the material of the second element, wherein each second element extends away from the planar surface of the photodiode module unit by the height.

The following is the reason for allowance of claim 18, pertinent arts do not alone or in combination disclose: wherein the image sensor comprises a gap between a first second element and a second second element of the at least two consecutive pixels, and wherein each second element has a height that depends on which color is transmitted by the second element and dispersion properties of the material of the second element, wherein each second element extends away from the planar surface of the photodiode module unit by the height, wherein the gap between second elements of the at least two consecutive pixels and heights of the second elements are configured to reduce crosstalk effect, wherein the first second element transmits a first color and the second second element transmits a second color different from the first color.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (US Pub No. 20170365635), Sakai (US Pub No. 20100296037), Tanaka (US Pub No. 2009025059), Chen (US Pub No. 20140231887), Kasano et al (US Pub No. 20080265345).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895